TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 14, 2021



                                       NO. 03-21-00011-CV


                           CITGO Petroleum Corporation, Appellant

                                                  v.

          Glenn Hegar, Comptroller of Public Accounts of The State of Texas; and
              Ken Paxton, Attorney General of The State of Texas, Appellees




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on November 16, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.